DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “wherein the textured, annealed substrate is fabricated within 15 minutes in total” for the full breadth of the textured surface and substrate of claim 1. By contrast, the paragraph recited by Applicant discloses that this was done for a tetralayer of Titanium Dioxide mesh structure over 1” x 1” area. Claim 20 is accordingly broader than the disclosure in [0070].
Claim 21 recites “wherein the textured surface of the textured, annealed substrate has a refractive index of about 1.9 or greater.” In support, Applicant offers [0064] and Table 2, which lists three embodiments with refractive indices of 1.960, 1.917, and 2.056. While these embodiments are within the recited range, Applicant has not provided a written description of “1.9 or greater.”

Claims 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Titanium Dioxide mesh structure over 1” x 1” area within 15 minutes, does not reasonably provide enablement for the breadth of other structures that could be produced or for a series of faster times far shorter than 15 minutes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims.
The breadth of claim 20 includes any textured surface and substrate produced by the method of claim 1, not just a Titanium Dioxide mesh structure over 1” x 1”. The claim also includes any time frame less than 15 minutes. The invention describes a faster way to produce textured surfaces on substrates, but not of near instantaneous production, although the claim includes any time less than 15 minutes. The prior art, such as Watkins, teaches longer annealing processes and does not appear to readily teach faster processes, such as processes that would only require 1 minute, nor is it clear that a person of ordinary skill in the art could readily do so. Applicant has not provided a production timeline for each step of production to sum up to a range of production times filling the scope of all times less than 15 minutes. Specific examples do not refer to the production time. Taken together, these factors suggest that Applicant’s disclosure would not teach a person of ordinary skill in the art to perform the full breadth of the claim. See MPEP 2164.08.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 14, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US 2014/0072720).
Claim 1 Watkins discloses a method of manufacturing a textured surface (abstract) comprising: disposing an ink on a substrate (spun coat on a substrate, [0116]), wherein the ink comprises nanoparticles (titanium dioxide nanoparticles, [0116]), a sol gel precursor (diisopropoxide bis(acetylacetonate), [0116]), and a polar organic solvent (50:50 mixture of NMP:MeOH, [0116]); contacting the ink disposed on the substrate with a textured mold (mold placed on top of the substrate with the coating, [0116]), wherein the mold is permeable to the polar organic solvent (mold comprises Slygard 184, which is PDMS and is permeable to a polar solvent (see [0047] of Applicant’s disclosure as evidence), [0103]), and the mold is operative to absorb the solvent during the contacting (mold comprises Slygard 184, which is PDMS and is permeable to a polar solvent (see [0047] of Applicant’s disclosure as evidence) and thereby would have been so operative, [0103] [0116]); transferring a texture from the textured mold to the ink disposed on the substrate, wherein the transferring occurs during the contacting (pattern transferred by placing mold on top of substrate with the coating, [0116]), and annealing the subtrate (irradiated with 365 nm UV light for 15 min with an intensity of 12 mW/cm2, [0116]; in some embodiments, it is calcined at 650 C, [0117]). 
Regarding claim 2, Watkins discloses wherein the texture comprises a 1- dimensional, a 2-dimensional, a 3-dimensional structure, or combinations thereof ([0117], Figs. 29-30).
Regarding claim 3, Watkins discloses wherein the annealing is conducted at temperatures of up to 1000 °C ([0066]).
Regarding claim 6, Watkins discloses wherein the mold comprises an elastomer (mold comprises Slygard 184, which is PDMS, a polysiloxane that is also an elastomer, [0103]).
Regarding claim 7, Watkins discloses wherein the elastomer comprises a polysiloxane (mold comprises Slygard 184, which is PDMS, a polysiloxane, [0103]).
Regarding claim 8, Watkins discloses wherein the nanoparticles comprise titanium dioxide ([0116]).
Regarding claim 9, Watkins discloses wherein the nanoparticles comprise a metal oxide (Titanium dioxide, [0116]).
Regarding claim 14, Watkins discloses wherein the annealing is conducted by irradiating with ultraviolet radiation ([0116]).
Regarding claim 21, Watkins discloses wherein the textured surface of the textured, annealed substrate has a refractive index of about 1.9 or greater (refractive index is tunable, RI of 2.0-3.0, [0047] [0079].
Regarding claim 22, Watkins discloses, wherein the textured surface of the textured, annealed substrate comprises a high aspect ratio crystalline inorganic oxide and exhibits less than 8% linear shrinkage in imprinted feature height upon heat treatment at 500  °C (this is a property of the substrate, Watkins as noted in claim 1 teaches a method meeting all other limitations and provides a prima facie case that the method of Watkins would have the same property.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) as applied to claim 1 above, and further in view of Maes (US 2017/0301542).
Regarding claim 4, Watkins discloses wherein the annealing is conducted at temperatures of 100 to 500 °C ([0066]) for a period of 5 minutes to 2 hours (temperature unspecified, irradiated with 365 nm UV light for 15 min with an intensity of 12 mW/cm2, [0116]).
Watkins teaches a method substantially as claimed. Watkins does not disclose a time period for the annealing disclosed in [0066].
However, in the same field of endeavor of annealing a film on a substrate for manufacturing semiconductors (see [0003] and [0019]), Maes teaches wherein the annealing is conducted at temperatures of 100 to 500 °C for a period of 5 minutes to 2 hours (100 to 400 °C for 60 minutes, [0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Watkins to determine an annealing time within the recited range because [0020] of Maes teaches annealing time is critical for reaching a low defect density when annealing and Watkins does not disclose a time period for the annealing disclosed in [0066].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) as applied to claim 1 above, and further in view of Hernandez (US 2016/0109799).
Regarding claim 5, Watkins teaches a method substantially as claimed. Watkins is silent as to the pressure stamp tip onto the surface.
However, in the same field of endeavor of imprint lithography, Hernandez teaches wherein the contacting of the ink with the textured mold is conducted at a pressure of 0.1 to 5 MPa (1-10 bar (0.1 to 1 MPa), [0023] [0042] [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Watkins to use the pressure range taught by Hernandez because Watkins is silent as to pressure and [0024] of Hernandez teaches improved transparency and high refractive index by following the method of Hernandez, including the taught pressure.

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) as applied to claim 1 above, and further in view of Verschuuren (US 2015/0291815).
Regarding claim 10, Watkins teaches a method substantially as claimed. Watkins does not disclose wherein the method further comprises disposing a planarization layer of a polymer on the annealed substrate and disposing a second layer of texture on the planarization layer.
However, in the same field of endeavor of imprint lithography, Verschuuren teaches disposing a planarization layer of a polymer on the annealed substrate (“planarizing the patterned layer 20 by depositing a planarization material 22 over the patterned layer 20,” [0080-81], Fig. 2) and disposing a second layer of texture on the planarization layer (imprinting lithography to form a 3D structure, [0082], Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Watkins to include planarizing a subsequent layer and performing imprint lithography on the subsequent layer because [0080] of Verschuuren teaches doing so enables the formation of multi-layer 3D structures with tunable optical properties.
Regarding claim 11, Watkins in view of Verschuuren teaches re-annealing the substrate ([0084] of Verschuuren teaches curing after forming a subsequent layer; [0062] of Watkins teaches curing/annealing to complete the forming of a layer; accordingly, it would have been obvious to complete the modification for claim 10 by annealing to complete the formation of each layer).
Regarding claim 15, Watkins teaches a method substantially as claimed.  Watkins does not disclose wherein the transfer of the texture from the mold to the ink is configured to produce features in the ink that are not connected together by an underlying layer.
However, in the same field of endeavor of imprint lithography, Verschuuren teaches wherein the transfer of the texture from the mold to the ink is configured to produce features in the ink that are not connected together by an underlying layer (mold imprints patterned layers 20 not connected to an underlying layer, [0082-83], Fig. 3.
It would been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Watkins to transfer the texture from the mold to the ink to produce features in the ink that are not connected together by an underlying layer, as taught by Verschuuren because [0080-82] of Verschuuren teaches that modifying the method as discussed above regarding claim 10 produces multi-layer 3D structures with tunable optical properties as shown in Fig. 3, and compare to Fig. 11 of Applicant’s present disclosure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) as applied to claim 1 above, and further in view of Liu (US 2008/0308971).
Regarding claim 12, Watkins teaches a method substantially as claimed. While Watkins teaches humidity during spin coating, Watkins does not teach humidity when the textured surface is being manufactured.
However, in the same field of endeavor of imprint lithography (abstract) with a polar solvent ([0050] [0054]), a sol-gel ([0050] [0054]), and titanium dioxide particles ([0054]), Liu teaches that humidity is an important environmental condition ([0052]).
It would been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Watkins to control humidity as taught by [0052] of Liu. Accordingly, humidity would overlap with the broadly recited range of about 20% to about 100% during the manufacturing of the textured surface.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) as applied to claim 1 above, and further in view of Hangbo Lan (UV-Nanoimprint Lithography: Structure, Materials and Fabrication of Flexible Molds).
Regarding claim 17, Watkins teaches a single elastomer layer (mold comprises Slygard 184, which is PDMS, a polysiloxane that is also an elastomer, [0103]). Watkins teaches a method substantially as claimed. Watkins does not disclose wherein the mold is a bilayer composite stamp comprising an elastomer layer and a pattern layer.
However, in the same field of endeavor of nanoimprint lithography, Hongbo Lan teaches (bilayer of s-PDMS and h-PDMS; “However, due to the low Young's modulus, high viscosity and swell problem of s-PDMS, hard-PDMS (h-PDMS) which has higher Young's modulus (a Young's modulus of around 9 MPa) and lower viscosity, has been developed as patterned layer material. Figure 5(b) illustrated such a composite mold, in which a thin h-PDMS layer with relief structure is supported by a thick layer of s-PDMS. The thin layer of h-PDMS is able to ensure a good replication of the nanostructures due to his higher Young's modulus, the thick commercial s-PDMS top layer maintains a global flexibility of the whole mold allowing perfect conformal contact even for a non-flat substrate at low imprint pressure.”; 3150).
It would been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Watkins to replace the single s-PDMS mold of Sylguard 184 with the bilayer taught in 3150 of Hongbo Lan because it ensures good replication of nanostructures and maintains a global flexibility whole allowing perfect conformal contact.
Regarding claim 18, Watkins in view of Hongbo Lan teaches wherein the elastomer layer comprises soft PDMS and the pattern layer comprises h-PDMS (Hongbo Lan 3150).
Regarding claim 19, Watkins in view of Hongbo Lan teaches wherein the pattern layer is prepared from a vinyl-containing silicone, a platinum catalyst, and a hydride-terminated silicone (Hongbo Lan teaches making the h-PDMS pattern layer this way, 3154-3155, 4.2.1.3).
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 recites wherein the textured, annealed substrate is fabricated within 15 minutes in total. Watkins (US 2014/0072720) teaches annealing for 15 minutes ([0116-17]) and the full process of fabrication would take longer. The available prior art does not provide a remedy or an alternative rejection.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maes (US 10,741,394; US 10,204,782; US 2019/0157086) teaches subject matter similar to Maes (US 2017/0301542), cited above.
Verschuuren ‘567 (US 2018/0305567) teaches a somewhat similar method, but that teaches away from letting the ink gel, and does not include a sol-gel precursor. The PDMS stamp does imprint an ink comprising a polar solvent and transition metal oxide nanoparticles. The PDMS stamp does absorb the solvent. Combinations with Verschuuren to remedy the deficiencies are not available because Verschuuren teaches away from gelling (see [0017] [0024] [0047] [0049] [0056]).
Another family of references from Verschuuren ‘167 (US 2021/0079167; US 11,163,230) teach a similar method, but without nanoparticles as recited. The methods in these references do not readily lend themselves to modification to remedy this deficiency.
Watkins (US 2020/0020461; US 2022/0013247; US 11,282,616; US 11,133,118) teaches subject matter similar to Watkins (US 2014/0072720), cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Additionally, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 21, 2021 prompted new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/XIAO S ZHAO/             Supervisory Patent Examiner, Art Unit 1744